



Exhibit 10.4





Notice of Option Grant


Participant:
<first_name> <middle_name> <last_name>



Employee ID:
<emp_id>



Company:
Visa Inc.





Notice:
You have been granted the following stock option (the “Option”) to purchase
Shares in accordance with the terms of the Visa Inc. 2007 Equity Incentive
Compensation Plan (the “Plan”) and the Stock Option Award Agreement ( the
“Agreement” ) attached hereto.



Type of Award:
Nonqualified Stock Option



Grant ID:
<award_id>





Grant:
Grant Date: <award_date>

Option Price per Share: <award_price>
Number of Shares under Option: <shares_awarded>1




Vesting:
The exercise of your Option is subject to the terms of the Plan and this
Agreement. Beginning on each of the following dates, you may exercise your
Option to purchase the corresponding portion of the total number of Shares
underlying your Option. You may then exercise your Option to purchase that
portion of the Shares at any time until your Option terminates or expires.



Shares on Vesting Date


Shares
Vesting Date


[             ]2


November 19, 2012


[             ]3


November 19, 2013


[             ]4


November 19, 2014


[             ]5


November 19, 2015



However, the above vesting schedule shall be subject to Section 4 of the
Agreement.






______________________


1 
Figure to be based on $6,000,000 FMV of shares as of the Grant Date.

2 
Figure to be based on $2,052,632 FMV of shares as of the Grant Date.

3 
Figure to be based on $1,315,790 FMV of shares as of the Grant Date.

4 
Figure to be based on $1,315,789 FMV of shares as of the Grant Date.

5 
Figure to be based on $1,315,789 FMV of shares as of the Grant Date.







--------------------------------------------------------------------------------



Expiration Date:
Your Option will expire ten years from the Grant Date, subject to earlier
termination as set forth in the Plan and this Agreement.



Acceptance:
To accept or reject your Stock Option award, please complete the on -line form
("Accept or Reject Your Grant") as promptly as possible, but, in any case,
within thirty (30) days after the Grant Date. If you do not reject your award
within thirty (30) days after the Grant Date, you will be deemed to have
accepted your Stock Option award and agreed to the terms and conditions set
forth in this Agreement and the terms and conditions of the Plan. Your agreement
is available to you online in your Schwab Equity Award Center (EAC) account. via
this link https://www.schwab.com/public/eac/home







--------------------------------------------------------------------------------



Visa Inc.
2007 Equity Incentive Compensation Plan
Stock Option Award Agreement


This Stock Option Award Agreement (this “Agreement”), dated as of the Grant Date
set forth in the Notice of Option Grant attached as Schedule A hereto (the
“Grant Notice”), is made between Visa Inc. (the “Company”) and the Participant
set forth in the Grant Notice. The Grant Notice is included in and made part of
this Agreement.


1.     Grant of the Option.


(a) Subject to the provisions of this Agreement and the provisions of the Visa
Inc. 2007 Equity Incentive Compensation Plan (the “Plan”), the Company hereby
grants to the Participant, pursuant to the Plan, the right and option (the
“Option”) to purchase all or any part of the number of shares of Class A Common
Stock of the Company (“Shares”) set forth in the Grant Notice at the Option
Price per Share and on the other terms as set forth in the Grant Notice.


(b) The Option is intended to be a Nonqualified Stock Option.


2.     Exercisability of the Option.


The Option shall become exercisable in accordance with the exercisability
schedule and other terms set forth in the Grant Notice and this Agreement. The
Option shall terminate on the expiration date stated in the Grant Notice (the
“Expiration Date”), subject to earlier termination as set forth in the Plan and
this Agreement.




3.     Method of Exercise of the Option.


(a)     The Participant may exercise the Option, to the extent then exercisable,
by delivering a written or electronic notice to the Stock Plan Administrator in
a form satisfactory to the Committee specifying the number of Shares with
respect to which the Option is being exercised and payment to the Company of the
aggregate Option Price in accordance with Section 3(b).


(b)     At the time the Participant exercises the Option, the Participant shall
pay the Option Price of the Shares as to which the Option is being exercised to
the Company, subject to such terms, conditions and limitations as the Committee
may prescribe: ( i) in cash or its equivalent; (ii) by tendering (either by
actual delivery or attestation) unencumbered Shares previously acquired by the
Participant exercising such Option having an aggregate Fair Market Value at the
time of exercise equal to the total Option Price; (iii) a cashless
(broker-assisted) exercise that complies with all applicable laws; (iv)
withholding of Shares otherwise deliverable to the Participant pursuant to the
Option having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price; or (v) by a combination of the consideration provided
for in the foregoing clauses (i), (ii), (iii), and (iv).


(c)     The Company’s obligation to deliver the Shares to which the Participant
is entitled upon exercise of the Option is conditioned on the Participant’s
satisfaction in full to the Company of the aggregate Option Price of those
Shares and the required tax withholding related to such exercise.


4.     Termination.


Except as provided below, the Option shall terminate and be forfeited upon
Termination of the Participant, and upon such termination and forfeiture of the
Option, no Shares may thereafter be purchased under the Option. Notwithstanding
anything contained in this Agreement, the Option shall not be exercised after
the Expiration Date.


(a)     Termination Generally. Upon Termination of the Participant by the
Company or a Subsidiary or Affiliate or by the Participant, in each case other
than under circumstances described in paragraph (b) or (c) of this Section 4,
the




--------------------------------------------------------------------------------



Option, to the extent exercisable as of the date of such Termination, shall
thereafter be exercisable for a period of 90 days from the date of such
Termination.


(b)    Termination By the Company Without Cause or By the Participant for Good
Reason. Following the first anniversary of the Grant Date, upon a Termination of
the Participant’s employment by the Company without Cause (as defined below) or
by the Participant for Good Reason (as defined below), then (i) the Option shall
immediately become exercisable as to that number of Shares that would have
become exercisable in the 12-month period immediately following the date of
Termination had the Participant continued to have been employed with the Company
during such period and (ii) the Option, to the extent exercisable as of the date
of Termination, shall remain exercisable until the Expiration Date.


(c)     Termination for Cause. Upon Termination of the Participant by the
Company, a Subsidiary or an Affiliate for Cause, any portion of the Option,
whether vested or unvested, that has not been exercised shall immediately
terminate.


(d)     Business Days. If the relevant date until which the Option would
otherwise be exercisable specified in Section 4(a) or (b) hereof is not a
business day on which the main office of Visa Inc. is open for business, such
relevant date shall be deemed to be the immediately next following such business
day for purposes of such section. Notwithstanding the foregoing provisions of
this Section 4, in no event may the Option be exercised after the Expiration
Date.


5.
Non-Transferability of the Option.



The Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and is exercisable, during the lifetime of the
Participant, only by him or her; provided, however, that the Company may, in its
discretion, permit the Option to be transferred subject to such conditions and
limitations as the Company may impose. Notwithstanding the foregoing, during the
Participant’s lifetime, the Option may be transferred to and exercised by the
Participant’s former spouse pursuant to a domestic relations order which is
approved by the Company, in accordance with any procedures, and subject to any
limitations, as the Company may prescribe and subject to applicable law.


6.
Taxes and Withholdings.



At the time of receipt of Shares upon the exercise of all or any part of the
Option, the Participant shall pay to the Company in cash, or make other
arrangements, in accordance with Article XVII of the Plan, for the satisfaction
of, any taxes of any kind and social security payments due or potentially
payable or required to be withheld with respect to such Shares; provided,
however, that pursuant to any procedures , and subject to any limitations as the
Committee may prescribe and subject to applicable law, the Participant may elect
to satisfy, in whole or in part, such withholding obligations by (a) directing
the Company to withhold Shares otherwise issuable to the Participant upon
exercise of the Option, provided, however, that the amount of any Shares so
withheld shall not exceed the amount necessary to satisfy required federal,
state, local and non-United States withholding obligations using the minimum
statutory withholding rates for federal, state, local and/or non-U.S. tax
purposes, including payroll taxes, that are applicable to supplemental taxable
income; and/or (b) tendering to the Company a number of Shares then owned by the
Participant (or by the Participant and his or her spouse jointly) and purchased
or held for the requisite period of time as may be required to avoid the Company
or any Subsidiary or Affiliate incurring an adverse accounting charge and having
an aggregate Fair Market Value as of the exercise date not greater than such tax
and other obligations. Any such election made by the Participant must be (i)
made on or prior to the applicable exercise date; and (ii) irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Company, in its sole discretion, deems appropriate.


Regardless of any action the Company, an Affiliate and /or a Subsidiary takes
with respect to any or all tax withholding (including social insurance
contribution obligations, if any ), the Participant acknowledges that the
ultimate liability for all such taxes is and remain the Participant’s
responsibility (or that of the Participant’s beneficiary), and that none of the
Company, an Affiliate and /or a Subsidiary: (a) makes any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Option, including the grant or vesting thereof, the subsequent
sale of Shares and the receipt of any dividends; or (b) commits to structure the
terms of the Option or any aspect of the Option to reduce or eliminate the
Participant’s (or his or her beneficiary’s) liability for such tax.


7.     No Rights as a Shareholder.






--------------------------------------------------------------------------------



Neither the Participant nor any other person shall become the beneficial owner
of the Shares subject to the Option, nor have any rights to dividends or other
rights as a shareholder with respect to any such Shares, until the Participant
has actually received such Shares following the exercise of the Option in
accordance with the terms of the Plan and this Agreement.


8.     No Right to Continued Employment.


Neither the Option nor any terms contained in this Agreement shall confer upon
the Participant any rights or claims except in accordance with the express
provisions of the Plan and this Agreement, and shall not give the Participant
any express or implied right to be retained in the employment or service of the
Company or any Subsidiary or Affiliate for any period or in any particular
position or at any particular rate of compensation, nor restrict in any way the
right of the Company or any Subsidiary or Affiliate, which right is hereby
expressly reserved, to modify or terminate the Participant’s employment or
service at any time for any reason. The Participant acknowledges and agrees that
any right to exercise the Option is earned only by continuing as an employee of
the Company or a Subsidiary or Affiliate at the will of the Company or such
Subsidiary or Affiliate, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired, being granted the Option or acquiring Shares hereunder.


9.     The Plan.


By accepting any benefit under this Agreement, the Participant and any person
claiming under or through the Participant shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, all of the
terms and conditions of the Plan and this Agreement and any action taken under
the Plan by the Board, the Committee or the Company, in any case in accordance
with the terms and conditions of the Plan. Unless defined herein, capitalized
terms are used herein as defined in the Plan. In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
rules, policies and regulations as may from time to time be adopted by the
Committee. A paper copy of the Plan and the prospectus shall be provided to the
Participant upon the Participant’s written request to the Company at 900 Metro
Center Blvd., Foster City, California 94404, Attention: Stock Plan
Administrator.


10.     Certain Defined Terms.


For purposes of this Agreement, the following terms shall have the meanings set
forth below:


(a) “Cause” means: (i) the Participant’s willful failure to perform his duties
with the Company or any subsidiary or controlled affiliate thereof (other than
any such failure resulting from incapacity due to physical or mental illness);
(ii) the Participant’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; (iii) the
Participant’s conviction of, or plea of guilty or nolo contendere to, a charge
of commission of a felony; or (iv) the Participant’s disclosure of confidential
information in violation of the Company’s written policies which is materially
and demonstrably injurious to the Company; provided, that no act or failure to
act, on the Participant’s part, shall be considered “willful” unless it is done,
or omitted to be done, by the Participant in bad faith or without reasonable
belief that the Participant’s action or omission was in the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company. The
cessation of employment by the Participant shall not be deemed to be for Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Participant and the
Participant is given an opportunity, together with counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the
Participant is guilty of the conduct described in clauses (i), (ii) or (iv)
above, and specifying the particulars thereof in detail.


(b) "Good Reason” means: (i) the assignment to the Participant of any duties
inconsistent with his position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities or any action by the
Company which results in a diminution in any of the foregoing, excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Participant; (ii) any failure by the Company to provide the
Participant with the compensation or other benefits contemplated under the offer
letter agreement




--------------------------------------------------------------------------------



entered into between the Participant and the Company dated October 23, 2012 (the
“Letter”), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Participant; (iii) any other material
breach by the Company of the Letter; or (iv) any failure by the Company to
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to satisfy all of the
obligations under the Letter in the same manner and to the same extent that the
Company would be required to satisfy such obligations if no such succession had
taken place.


11.     Compliance with Laws and Regulations.


(a)     The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to: ( i) all applicable Federal and
state laws, rules and regulations ; and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.


(b)     It is intended that the Shares received upon the exercise of the Option
shall have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Certificates representing Shares issued to
an “affiliate” of the Company may bear a legend setting forth such restrictions
on the disposition or transfer of the Shares as the Company deems appropriate to
comply with Federal and state securities laws.


(c)     If at the time of exercise of all or part of the Option, the Shares are
not registered under the Securities Act, and/or there is no current prospectus
in effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant's own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold; or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.


12.     Notices.


All notices by the Participant or the Participant’s successors or permitted
assigns shall be addressed to the Company at 900 Metro Center Blvd., Foster
City, California 94404, Attention: Stock Plan Administration in the Benefits
Department, or such other address as the Company may from time to time specify.
All notices to the Participant shall be addressed to the Participant at the
Participant’s address in the Company's records.






13.     Other Plans.


The Participant acknowledges that any income derived from the exercise of the
Option shall not affect the Participant’s participation in, or benefits under,
any other benefit plan or other contract or arrangement maintained by the
Company or any Subsidiary or Affiliate.


14.
Clawback Policy.







--------------------------------------------------------------------------------



Notwithstanding any other provision of this Agreement to the contrary, any cash
incentive compensation received by the Participant, option granted and/or Shares
issued hereunder, and/or any amount received with respect to any sale of any
such Shares, shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of the Company’s Clawback
Policy, as it may be amended from time to time (the “Policy”). The Participant
agrees and consents to the Company’s application, implementation and enforcement
of (a) the Policy or any similar policy established by the Company that may
apply to the Participant and (b) any provision of applicable law relating to
cancellation, rescission, payback or recoupment of compensation, and expressly
agrees that the Company may take such actions as are necessary to effectuate the
Policy, any similar policy (as applicable to the Participant) or applicable law
without further consent or action being required by the Participant. To the
extent that the terms of this Agreement and the Policy or any similar policy
conflict, then the terms of such policy shall prevail.




